DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the limitation “slot defined between the support plate and a frame” in lines 13-14. The limitation appears misrepresentative of the disclosed invention in which there is a slot that is defined between the panel and the frame, not the support plate and the frame.  
Claims 16-22 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-14, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (WO 2016/073429) in view of Walsh et al. (US 8793929) and Stouffer (US 6098334).
Regarding claim 1, Howard et al. discloses a pest control system (paragraph [0021]) comprising: a housing (12), a pest control device (514), the pest control device including an outer casing (520), a support plate (522) pivotally coupled to the outer casing (paragraph [0150]), an orientation sensor (84) positioned in the outer casing, the orientation sensor being operable to generate a plurality of electrical output signals indicative of the orientation of the pest control device (paragraph [0084]), and an electronic controller (62) operable to receive the electrical output signals, wherein the electronic controller is operable to (i) detect movement of the pest control device from the first orientation to the second orientation based on the electrical output signals of the orientation sensor and (ii) record an event indicative of a presence of a pest when the electronic controller detects the movement of the pest control device from the first orientation to the second orientation (paragraphs [0022] and [0024]), wherein the support plate (522) includes a leg (564) that is pivotally coupled to the outer casing (520) and a foot (560) extending outwardly from the leg (564).
Howard et al. does not explicitly disclose a frame configured to be removeably positioned in a pest control station, a panel pivotally coupled to the frame, the panel being moveable relative to the frame between a first position and a second position, the pest control device positioned in the frame, wherein when the panel is in the first position, the support plate is maintained in a support position such that the pest control device is in a first orientation, and when the panel is in the second position, the support plate is released from the support position and the pest control device is in a second orientation different from the first orientation, and wherein the support plate being moveable from the support position in which the foot is positioned in a slot defined between the panel and the frame. 
Walsh et al. teaches a frame (30) configured to be removeably positioned in a pest control station (20), and the pest control device (57) positioned in the frame (30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pest control system of Howard et al. with a frame removeably positioned in a pest control station as taught by Walsh in order to easily invert for cleaning of loose material (Walsh et al.: col. 4, lines 15-17). Please note in the combination, the pest control device is taught by Howard et al.
Stouffer teaches a panel (20) pivotally coupled to the frame (10), the panel being moveable relative to the frame between a first position (Fig. 3, open) and a second position (Fig. 4, closed), and wherein when the panel is in the first position (open), the support plate (48) is maintained in a support position such that the pest control device is in a first orientation (Fig. 3, angle #1), and when the panel is in the second position (closed), the support plate is released from the support position and the pest control device is in a second orientation (Fig. 4, angle #2) different from the first orientation, and wherein the support plate (48) being moveable from the support position (Fig. 3, angle #1) in which the foot is positioned in a slot defined between the panel (20) and the frame (10) (the support plate (48) is positioned in slot between the panel (20) and the frame (10), an shown in Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pest control system of Howard et al. modified by Walsh et al. to include a panel, and to have the panel position and pest control device orientation to both change when the pest control system is opened or closed as taught by Stouffer in order to provide a trigger for notification and to be able to close access when triggered. Please note in the combination, the support plate with foot is taught by Howard et al. 
Regarding claim 2, Howard et al. as modified by Walsh et al. and Stouffer teaches the pest control system further comprising a housing (Walsh et al.: (20)) having (i) a compartment (Walsh et al.: space within base (22)) sized to receive the frame (Walsh et al.: (80)), the panel (Stouffer: (20)), and the pest control device (Howard et al.: (514)) and (ii) an opening (44) sized to permit a pest to enter the compartment.
Regarding claim 3, Howard et al. as modified by Walsh et al. and Stouffer teaches wherein: the frame (Walsh et al.: (80)) includes a side wall (Walsh et al.: (82)) positioned between the opening (Walsh et al.: (44)) in the housing (Walsh et al.: (20)) and the pest control device (Walsh et al.: (57)), and an aperture (Walsh et al.: (87)) that is defined in the side wall and is sized to permit the pest to pass through the side wall (Walsh et al.: col. 4, lines 59-62), and the panel is positioned in the aperture (Stouffer: (21)) and extends generally parallel to the side wall (Stouffer: side wall of (10)) when the panel is in the first position (Stouffer: Fig. 4, closed).
Regarding claim 4, Howard et al. as modified by Walsh et al. and Stouffer teaches (references to Stouffer) wherein the panel is angled relative to the side wall when the panel is in the second position (the second position as is shown in Fig. 3, show the panel at a roughly 90 degree angle from the side wall).
Regarding claim 5, Howard et al. as modified by Walsh et al. and Stouffer teaches wherein the pest control device is secured to the frame (Howard et al.: col. 5, lines 9-27). Please note in the combination the fame is taught by Walsh et al.
Regarding claim 6, Howard et al. as modified by Walsh et al. and Stouffer teaches wherein the frame (Walsh et al.: (30)) includes a vertically-extending post (Walsh et al.: (71)), and the pest control device (Howard et al.: (514)) includes a slot (space within each mounting arm (540)) sized to receive the vertically-extending post.
Regarding claim 10, Howard et al. as modified by Walsh et al. and Stouffer teaches wherein the frame further includes a base wall (Walsh et al.: (56)) and a side wall (Walsh et al.: (82)) extending upwardly from the base wall, and the slot is defined between the panel (Stouffer: (20)) and the base wall (Stouffer: (34)). Please note in the combination the base wall is taught by Walsh et al.
Regarding claim 11, Howard et al. as modified by Walsh et al. and Stouffer teaches (references to Stouffer) wherein an aperture (21) is defined in the side wall (side wall of (10)) of the frame (10) and is sized to permit the pest to pass through the side wall (col. 3, lines 14-16), and the panel is positioned in the aperture and extends parallel to the side wall when the panel is in the first position (Fig. 4, closed). Please note in the combination the frame is taught by Walsh et al.
Regarding claim 12, Howard et al. as modified by Walsh et al. and Stouffer teaches (references to Stouffer) wherein the panel (20) is angled relative to the side wall when the panel is in the second position (the second position as is shown in Fig. 3, show the panel at a roughly 90 degree angle from the side wall).
Regarding claim 13, Howard et al. as modified by Walsh et al. and Stouffer teaches (references to Stouffer) wherein the panel (20) covers the aperture (21) of the frame (10) when in the first position (Fig. 4, closed configuration) and the aperture (21) is at least partially uncovered when the panel is in the second position (Fig. 3, open configuration with aperture uncovered)
Regarding claim 14, Howard et al. as modified by Walsh et al. and Stouffer teaches (references to Howard et al.) wherein the pest control device further includes a transceiver (66) operable to transmit a signal after the controller records the event indicative of the presence of the pest (abstract).
Regarding claim 23, Howard et al. discloses a pest control system (paragraph [0021]) comprising: a housing (12), a pest control device (514), the pest control device including an outer casing (520), a support plate (522) pivotally coupled to the outer casing (paragraph [0150]), and an orientation sensor (84) positioned in the outer casing, the orientation sensor being operable to generate a plurality of electrical output signals indicative of the orientation of the pest control device (paragraph [0084)).
Howard et al. does not explicitly disclose a frame configured to be removeably positioned in a pest control station, a panel pivotally coupled to the frame, the panel being moveable relative to the frame between a first position and a second position, the pest control device positioned in the frame, and wherein when the panel is in the first position, the support plate is maintained in a support position such that the pest control device is in a first orientation, and when the panel is in the second position, the support plate is released from the support position and the pest control device is in a second orientation different from the first orientation; wherein the support plate being moveable from the support position in which a portion of the support plate is positioned in a slot defined between the panel and the frame.
Walsh et al. teaches a frame (30) configured to be removeably positioned in a pest control station (20), and the pest control device (57) positioned in the frame (30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pest control system of Howard et al. with a frame removeably positioned in a pest control station as taught by Walsh in order to easily invert for cleaning of loose material (Walsh et al.: col. 4, lines 15-17). Please note in the combination, the pest control device is taught by Howard et al.
Stouffer teaches a panel (20) pivotally coupled to the frame (10), the panel being moveable relative to the frame between a first position (Fig. 3, open) and a second position (Fig. 4, closed), and wherein when the panel is in the first position (open), the support plate (48) is maintained in a support position such that the pest control device is in a first orientation (Fig. 3, angle #1), and when the panel is in the second position (closed), the support plate is released from the support position and the pest control device is in a second orientation (Fig. 4, angle #2) different from the first orientation, and wherein the support plate (48) being moveable from the support position (Fig. 3, angle #1) of the support plate (48) is positioned in a slot defined between the panel (20) and the frame (10) (the support plate (48) is positioned in slot between the panel (20) and the frame (10), an shown in Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pest control system of Howard et al. modified by Walsh et al. to include a panel, and to have the panel position and pest control device orientation to both change when the pest control system is opened or closed as taught by Stouffer in order to provide a trigger for notification and to be able to close access when triggered.
Regarding claim 24, Howard et al. as modified by Walsh et al. and Stouffer teaches wherein: the frame (Walsh et al.: (80)) includes a side wall (Walsh et al.: (82)) positioned between the opening (Walsh et al.: (44)) in the housing (Walsh et al.: (20)) and the pest control device (Walsh et al.: (57)), and an aperture (Walsh et al.: (87)) that is defined in the side wall and is sized to permit the pest to pass through the side wall (Walsh et al.: col. 4, lines 59-62), and the panel is positioned in the aperture (Stouffer: (21)) and extends parallel to the side wall (Stouffer: side wall of (10)) when the panel is in the first position (Stouffer: Fig. 4, closed).
Regarding claim 25, Howard et al. as modified by Walsh et al. and Stouffer teaches (references to Stouffer) wherein the panel (20) is angled relative to the side wall (side wall of (10)) when the panel is in the second position (the second position as is shown in Fig. 3, show the panel at a roughly 90 degree angle from the side wall).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (WO 2016/073429) in view of Walsh et al. (US 8793929) and Stouffer (US 6098334) and further in view of Hale (US 2006/0156617).
Regarding claim 7, Howard et al. as modified by Walsh et al. and Stouffer does not explicitly teach wherein the frame includes a bracket positioned over the pest control device.
Hale teaches a bracket (58) positioned over the pest control device (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pest control system of Howard et al. modified by Walsh et al. and Stouffer to include a bracket above the pest control device as taught by Hale in order to prevent the pest control device from flipping (Hale: abstract).
Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (WO 2016/073429) in view of Stouffer (US 6098334).
Regarding claim 15, Howard et al. discloses a method for monitoring for pests (paragraph [0033]), the method comprising: determining an initial orientation of the pest control device (514) with a support plate (522) in the support position (paragraph [0024]), monitoring the orientation of the pest control device (paragraph [0024}), determining a pest condition of the pest control device based on the orientation of the pest control device (paragraph [0033]), and transmitting the pest condition to a remote system to determine a status of the pest control device (paragraph [0033]), the support plate (522) having an engagement tab (a leg (564) that is pivotally coupled to the outer casing (520) and a foot (560) extending outwardly from the leg (564)).
Howard et al. does not explicitly disclose engaging a support plate of a pest control device with a moveable panel to place the support plate in a support position; wherein engaging the support plate of the pest control device with the moveable panel comprises positioning an engagement tab of the support plate in a slot defined between the support plate and a frame.
Stouffer teaches engaging a support plate (48) of a pest control device with a moveable panel (20) to place the support plate in a support position (Stouffer: engagement portion between (20) and (48)); wherein engaging the support plate (48) of the pest control device with the moveable panel (20) comprises positioning an engagement tab (projection (54) with lip (56)) of the support plate (48) in a slot defined between the support plate (48) and a frame (10) (As best understood by the examiner, the slot is the area between the panel (20) and the frame (10), shown in Fig. 3, where the engagement tab fills the slot and allows for the support plate to engage the panel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Howard et al. to include a moveable panel to place the support plate in a support position as is taught by Stouffer in order to temporarily secure the orientation of the pest control device. Please note in the combination, the support plate with engagement tab is taught by Howard et al.
Regarding claim 16, Howard et al. modified by Stouffer teaches (references to Howard et al.) the method further comprising: recording a plurality of orientation values from an orientation sensor of the pest control device (paragraph [0033]), each orientation value comprising (x, y, z) coordinates corresponding to an orientation of the pest control device (paragraph [0033]), and determining whether the pest control device is stable based on the plurality of orientation values (paragraph [0033]), wherein determining the initial orientation of the pest control device includes determining the initial orientation of the pest control device when the pest control device is stable (paragraph [00170]).
Regarding claim 17, Howard et al. modified by Stouffer teaches (references to Howard et al.) wherein recording the plurality of orientation values further comprises recording each orientation value from the orientation sensor after a predetermined time interval has lapsed until a predetermined number of the orientation values are recorded (paragraph [0034])).
Regarding claim 18, Howard et al. modified by Stouffer teaches (references to Howard et al.) wherein the predetermined number of the orientation values is at least 8 orientation values (paragraph [0035]).
Regarding claim 19, Howard et al. modified by Stouffer teaches (references to Howard et al.) wherein determining whether the pest control device is stable based on the plurality of orientation values comprises: determining maximum orientation values and minimum orientation values from the plurality of orientation values for each of the (x, y, z) coordinates (paragraph [0036]), determining differences between the maximum orientation values and the minimum orientation values for each of the (x, y, z) coordinates of the plurality of orientation values (paragraph [0036]), determining whether all of the differences are less than or equal to a first set of predetermined thresholds (paragraph [0036]), determining average orientation value for each of the (x, y, Z) coordinates of the plurality of orientation values when all of the differences are less than or equal to the first set of predetermined thresholds (paragraph [0036]), and storing the (x, y, z) coordinates of the average orientation value with a new orientation value to indicate that the pest control device is stable (paragraph [0036)]).
Regarding claim 20, Howard et al. modified by Stouffer teaches (references to Howard et al.) wherein determining whether the pest control device is stable based on the plurality of orientation values comprises: determining maximum orientation values and minimum orientation values from the plurality of orientation values for each of the (x, y, Z) coordinates (paragraph [0037]), determining differences between the maximum orientation values and the minimum orientation values for each of the (x, y, z) coordinates (paragraph [0037]), determining whether a sum of the differences is less than or equal to a first predetermined threshold (paragraph [0037]), determining average orientation values for each of the (x, y, z) coordinates from the plurality of orientation values when the sum of the differences is less than or equal to the first predetermined threshold (paragraph [0037]), and updating the average orientation values to a new stable orientation coordinates (paragraph [0037)).
Regarding claim 21, Howard et al. modified by Stouffer teaches (references to Howard et al.) wherein determining an orientation of the pest control device when the pest control device is stable comprises identifying a (x, y, z) coordinates of a previous stable orientation value (paragraph [0038]), determining a deflection angle of the pest control device using the (x, y, z) coordinates of the new stable orientation value (paragraph [0038]), determining the deflection angle exceeds a second predetermined threshold (paragraph [0038]), updating the pest condition when the second predetermined threshold is exceeded (paragraph [0038]), and updating the previous stable orientation value with the new stable orientation value (paragraph [0038]).
Regarding claim 22, Howard et al. modified by Stouffer teaches (references to Howard et al.) wherein calculating the defection angle of the pest control device includes using the following equations: DeflectionAngle = cos" (((Ax*Bx)+(Ay*By)+(Az*Bz))/( V ((Ax?+Ay2+Az*)*(Bx*+By*+Bz?))) wherein “Ax”, “Ay”, “Az” are the (x, y, z) coordinates of new stable orientation value, and “Bx”, “By’, “Bz” are the (x, y, z) coordinates of previous stable orientation value (paragraphs [0039]-[0041)). 
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
With respect to independent claims 1, 15, and 23, Applicant argued that Stouffer fails to disclose a slot defined between the door and the platform. Further, applicant argued that the lip is positioned over the door, and therefore does not meet the limitation. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Howard et al., Walsh et al., and Stouffer as proposed.  
Examiner respectfully disagrees. A slot is formed in Stouffer between where the door (20) is positioned and the frame (10), which is shown in Fig. 3. As to the lip of Stouffer being positioned over the door, the lip of Stouffer does have a portion that is over the door, however, there is a portion that is within the slot that is defined between the door and the frame. Therefore, the prior art meets the claim limitations.   
Regarding applicant’s arguments that the remaining dependent claims are patentable for the same reasons as claims 1, 15, and 23, claims 2-7, 10-14, 16-22, and 24-25 remain rejected for depending upon a rejected claim as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643